         Case 2:19-cv-02728-KSM Document 36 Filed 10/09/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THE WEISER LAW FIRM, P.C., et al.,                           CIVIL ACTION

        Plaintiffs,
                                                              NO. 19-2728-KSM
        v.

 MICHAEL HARTLEIB,

        Defendant.


                                               ORDER

       AND NOW, this 9th day of October, 2020, upon consideration of Defendant Michael

Hartleib’s Motion to Dismiss (Doc. No. 9), Plaintiffs The Weiser Law Firm, P.C. and Robert

Weiser’s response brief (Doc. No. 12), Hartleib’s replies (Doc. No. 15, 22), Plaintiffs’ sur-reply

(Doc. No. 25), the parties’ supplemental briefs (Doc. Nos. 32, 33), the parties’ oral arguments on

the motion, and for the reasons set forth in the Memorandum, it is hereby ORDERED that

Hartleib’s motion is GRANTED in part and Plaintiffs’ Counts I, V, VI, and VII (vexatious litigant

order, negligent misrepresentation, intentional interference with contractual relations, and tortious

interference) are DISMISSED for lack of personal jurisdiction and Count II (abuse of process) is

DISMISSED for improper venue. Hartleib’s motion is DENIED with respect to Counts III and

IV (defamation and IIED).

       IT IS FURTHER ORDERED that in light of the Court’s decision, the stay currently in

place (Doc. No. 30) is lifted, and a telephone conference to discuss scheduling and other pretrial

matters is SCHEDULED for October 29, 2020 at 10:00 a.m. At least seven (7) days prior to the

conference, the parties should submit a joint status report with proposed scheduling deadlines.
      Case 2:19-cv-02728-KSM Document 36 Filed 10/09/20 Page 2 of 2




IT IS SO ORDERED.

                                        /s/KAREN SPENCER MARSTON
                                        _____________________________
                                        KAREN SPENCER MARSTON, J.




                                    2
